Citation Nr: 9925879	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-23 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder 
manifested by ankylosing spondylitis and multilevel 
degenerative and arthritic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

FINDINGS OF FACT

1.  The veteran's claim for service connection for a back 
disorder was denied by a Board decision of January 1978.

2.  Evidence presented since the last denial of service 
connection for a back disorder is new and material and serves 
to reopen the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim for service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 1998); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.303 (1998).

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 1998).  It must first 
be determined if there is new and material evidence to reopen 
a claim.  If there is such evidence, the claim must then be 
reviewed on the basis of all the evidence.

Service connection for a back disorder was denied by a Board 
decision of January 1978.  It was noted at that time that 
service connection for dorsokyphosis was not warranted as it 
was not a disease or injury within the meaning of applicable 
legislation providing compensation benefits.  It was noted to 
be a developmental defect and therefore not compensable.

Subsequent to this denial the veteran's back disorder has 
become worse and is currently diagnosed as ankylosing 
spondylitis with multilevel degenerative and arthritic 
changes.  Private medical records, dated in February 1999, 
show a statement that this disorder was first noted during 
the veteran's active service and that it was made worse by 
such service.

The Board concludes that the private physician's statement 
that the veteran's disorder was aggravated by his military 
service is both new and material and serves to reopen the 
claim.  Further development along the lines of a VA 
examination and professional opinion should follow.



ORDER

The claim for service connection for a back disorder 
manifested by ankylosing spondylitis and multilevel 
degenerative and arthritic changes is reopened.


REMAND

The veteran has presented new and material evidence to reopen 
his claim for service connection for a back disorder 
manifested by ankylosing spondylitis and multilevel 
degenerative and arthritic changes.  He has presented 
statements from his private physician to the effect that his 
military service aggravated his back disorder.

In view of the foregoing the case is REMANDED to the RO for 
the following development:

The veteran should be scheduled for a VA 
examination.  The examining physician 
should review the claims folder and the 
medical evidence therein prior to the 
examination.  The examiner is asked to 
provide an opinion regarding the etiology 
of the veteran's current back disorder.  
He is asked to state whether the 
veteran's condition is a congenital or 
developmental one, and if so, if his 
military service aggravated the disorder.  
The examiner should be informed that his 
opinion will be most helpful to the Board 
if phrased in one of the following 
manners:  The veteran's claimed back 
disorder was (1) definitely aggravated or 
caused by his military service (2) more 
likely aggravated or caused by his 
military service (3) as likely as not 
aggravated or caused by his military 
service (4) more likely than not 
unrelated to his military service (5) 
definitely unrelated to his military 
service.


The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain medical evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

